                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                       Case No. 16-20437

JACKLYN PRICE,

     Defendant.
_______________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION TO FILE UNDER SEAL
    AND DIRECTING THE CLERK OF COURT TO UNSEAL DOCKET ENTRIES

       Defendant Jacklyn Price filed a reply to the government’s response to her § 2255

motion, along with an additional document entitled “Motion to Be Filed Under Seal.”

(ECF Nos. 268–69.) The court provisionally filed both under seal, noting that it was

unclear which filing Defendant sought to have sealed, and ordered the government to

file a response. (ECF No. 270.) The government filed a response, opposing the sealing

of either document because Defendant did not state a compelling reason or provide any

analysis to justify nondisclosure of these records. (ECF No. 271, PageID.3065–66.)

       The court agrees that Defendant has not carried her burden to justify the sealing

of these filings. Under the Local Rules, the court will grant a motion to file under seal

“only upon a finding of a compelling reason why certain documents or portions thereof

should be sealed.” E.D. Mich. L.R. 5.3(b)(3)(C)(i). The Sixth Circuit has reiterated that

there is “a strong presumption in favor of openness as to court records.” Woods v. U.S.

Drug Enf’t Admin., 895 F.3d 891, 893 (6th Cir. 2018) (quoting Shane Group, Inc. v. Blue

Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016)). Because Defendant’s
Motion to File Under Seal provides nothing more than a cursory request lacking

“supporting evidence and legal citations, demonstrating that the request to seal satisfies

controlling legal authority,” E.D. Mich. L.R. 5.3(b)(3)(A)(iii), the court will deny it.

Accordingly,

        IT IS ORDERED that Defendant’s Motion to File Under Seal (ECF No. 268) is

DENIED and the Clerk of Court is DIRECTED to unseal Defendant’s motion and reply.

(ECF Nos. 268 & 269).

                                                            s/Robert H. Cleland               /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE

Dated: July 29, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 29, 2019, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                   /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20437.PRICE.DenyMotiontoFileUnderSeal.docx




                                                       2
